Exhibit 10.6

SUNOCO, INC.

SAVINGS RESTORATION PLAN

(Amended and Restated as of March 17, 2010

(including amendments effective July 1, 2010))

 

I. STRUCTURE OF THE PLAN

 

     The Sunoco, Inc. Savings Restoration Plan (“Plan”) is established for the
purpose of providing for certain employees benefits which otherwise would be
lost by reason of the restrictive provisions of Section 401(a)(17) and
Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”)
applicable to the Sunoco, Inc. Capital Accumulation Plan (“SunCAP”). This Plan
is the result of the merger of the Sun Company, Inc. Savings Restoration Plan II
(“Plan II”) into the Plan, effective December 21, 1995. The provisions of the
Plan and Plan II prior to the effective date of the merger will remain effective
with regard to those contributions.

 

     This Plan is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 3(36), 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974.

 

II. ADMINISTRATION OF THE PLAN

 

     The Plan Administrator (as this term is defined in SunCAP), or its
delegate, (“Plan Administrator”) shall administer the Plan. The Plan
Administrator shall have full authority to determine all questions arising in
connection with the Plan. The Plan Administrator will also interpret the Plan,
adopt procedural rules, and may employ and rely on such legal counsel, such
actuaries, such accountants and such agents as it may deem advisable to assist
in the administration of the Plan. Decisions of the Plan Administrator shall be
conclusive and binding on all persons.

 

III. PARTICIPATION IN THE PLAN

 

     The Plan Administrator shall select the employees eligible to participate
in the Plan for the next succeeding calendar year from among the participants in
SunCAP whose employing corporation participates in SunCAP and adopts this Plan
(hereinafter referred to as a “participating employer” which term also includes
Sunoco, Inc. (the “Company”)). The participants in SunCAP selected for
participation in this Plan shall be those SunCAP participants that the Plan
Administrator reasonably believes will have compensation in excess of the
limitations on compensation imposed under the terms of SunCAP by reason of
Section 401(a)(17) of the Code during the applicable calendar year.

 

IV. BENEFITS PROVIDED UNDER THE PLAN

 

  1. Participant Contributions

 

  A.

Compensation Cap Limitation. If in any calendar year a participant’s Basic
Contributions (as this term is defined in SunCAP) to SunCAP are expected to be
limited due to the imposition of the Compensation Cap, the participant may
irrevocably elect on a form prescribed by the Plan Administrator, before the
beginning of such calendar year, to contribute on a pretax basis to the
participating employer by which the participant is employed, any remaining
percentage of such Basic Contributions which the participant is otherwise
prevented from making due

 

  1  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  to the imposition of the Compensation Cap. The election made pursuant to the
preceding sentence will remain in effect until changed or revoked, but as of
December 31 of each calendar year the election then in effect becomes
irrevocable with respect to salary payable in connection with services performed
by a participant in the immediately following calendar year.

 

  B. Annual Additions Limitation. If in any calendar year a participant’s Basic
Contributions (as this term is defined in SunCAP) to SunCAP are expected to be
limited due to the imposition of the limitations on contributions imposed under
the terms of SunCAP by reason of Section 415 of the Code (“Annual Additions
Limit”), the participant may irrevocably elect on a form prescribed by the Plan
Administrator, before the beginning of such calendar year, to contribute on a
pretax basis to the participating employer by which the participant is employed,
any remaining percentage of such Basic Contributions which the participant is
otherwise prevented from making. The election made pursuant to the preceding
sentence will remain in effect until changed or revoked, but as of December 31
of each calendar year the election then in effect becomes irrevocable with
respect to salary payable in connection with services performed by a participant
in the immediately following calendar year.

 

  C. Method of Making Participant Contributions. For any calendar year for which
a participant has made an irrevocable election in accordance with subsections A
or B above, participant contributions, as determined above, will be withheld
from the compensation payable to the participant for services rendered to the
participating employer after the earlier of the Compensation Cap Limit or the
Annual Additions Limit being exceeded, and credited to a book account maintained
for the participant by or on behalf of the participating employer as of the date
such contributions would have been made to SunCAP. A participant who has an
election in effect for a calendar year in accordance with subsections A or B
above may not during such calendar year make any changes in Basic Contributions
or Additional Contributions for purposes of SunCAP that would

 

  (i) result in an increase or decrease in the amounts deferred under the Plan
for such calendar year in excess of the limit with respect to elective deferrals
under Code Sections 402(g)(1)(A), (B) and (C) in effect for the calendar year in
which such changes in Basic or Additional Contributions occur, or

 

  (ii) cause the Participating Employer Contributions under the Plan to exceed
100 percent of the Matching Employer Contributions under SunCAP that would be
provided under SunCAP absent the plan based restrictions in SunCAP applying the
limits on qualified plan contributions under the Code.

 

       The choices specified in the participant’s election shall be irrevocable
for a calendar year as of the December 31 of the preceding the calendar year in
accordance with subsections A and B of Section 1 of Article IV, and shall apply
for that calendar year, unless terminated by the participant’s separation from
service.

 

  D.

First Year of Eligibility to Participate. A participant who becomes eligible to
participate in the Plan after the beginning of a calendar year may make an
initial deferral election under subsections A and B of Section 1 of Article IV
within 30 days

 

  2  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  after the date such participant becomes eligible to participate in the Plan,
with respect to compensation for services performed subsequent to such election.

 

  2. Participating Employer Contribution

 

  A. Matching Employer Contribution. A participant’s participating employer
shall maintain, or cause to be maintained, a book account for such participant
to which the participating employer shall credit an amount equal to the Matching
Employer Contributions (as this term is defined in SunCAP) that the
participating employer would have made on the participant’s behalf to SunCAP had
the participant’s Basic Contributions continued to be made to SunCAP, instead of
to the participating employer under this Plan.

 

  B. Employer Contribution. Effective July 1, 2010, if in any calendar year the
participating employer would have made Employer Contributions (as that term is
defined in SunCap) on the participant’s behalf to SunCap, had not either the
Compensation Cap or the Annual Additions Limitation been exceeded, a
participant’s participating employer shall maintain, or cause to be maintained,
a book account for such participant to which the participating employer shall
credit an amount equal to such Employer Contributions that the Employer would
have made on the participant’s behalf to SunCap had not either the Compensation
Cap or the Annual Additions Limitation been exceeded.

 

  3. Nonforfeitability of and Earnings on Book Accounts

 

  A. Nonforfeitability. All amounts credited to book accounts on behalf of
participants shall be nonforfeitable.

 

  B. Earnings. Participant and participating employer contributions will be
credited to book accounts as of the date such contributions would have been made
to SunCAP. All amounts credited to book accounts shall be deemed to have been
invested in Fund C established under SunCAP and such book accounts shall be
revalued daily as if they had been invested in Fund C, except as provided in the
following sentence. Effective January 1, 1996, all amounts credited to book
accounts shall be deemed to have been invested in any of the Funds established
under SunCAP, and may be transferred among the Funds, in accordance with the
elections made by the participant under this Plan, pursuant to procedures and
limitations in effect under SunCAP.

 

V. DISTRIBUTIONS

 

  1. Lump-Sum Distribution

 

      

Each participating employer shall distribute to each participant in the Plan
employed by it for whom it maintains book accounts or his beneficiary under
SunCAP an amount in cash equal to 100% of the value of his book account(s)
attributable to all participant contributions and employer contributions (and
investment earnings on such contributions), upon the termination of employment
of such participant under circumstances constituting a separation from service
for purposes of Code Section 409A. Distribution to the participant shall be made
by the later of the end of the year in which the separation from service occurs
or ninety (90) days after the separation from service. Provided, however, that a
participant who terminates

 

  3  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  employment in 2005 may continue to elect distribution timing options available
under Section 5 of this Article V with respect to amounts credited to such
participant’s book account(s) attributable to all participant contributions and
employer contributions earned and vested prior to November 1, 2005, including
investment earnings thereon (and which amounts are not deferred compensation for
purposes of Code Section 409A). Notwithstanding the foregoing, payment of the
value of a participant’s book accounts attributable to participant contributions
and employer contributions earned and vested after December 31, 2004 (and any
other amounts that are deferred compensation for purposes of Code Section 409A),
including investment earnings thereon, to any participant who is a specified
employee (specified employees being those participants who are Executive
Resource Employees (employees in Grades 14 and above designated by the Company
as members of the Company’s Executive Resource group), pursuant to the election
of an alternative method specified in Treasury Regulation Sections
1.409A-1(i)(5) and 1.409A-1(i)(8)) will be delayed if payable on separation from
service other than a separation from service due to the death or disability (as
defined in Code Section 409A and the regulations thereunder). Such amounts,
including subsequent investment earnings thereon, will be paid in a lump-sum six
months after the date of such participant’s separation from service as defined
in Code Section 409A.

 

  2. Ten-Year Certain Option

 

       Each participant may irrevocably elect, prior to the time a lump-sum
distribution is required to be made pursuant to Section 1 of Article V, with
respect to the value of the participant’s book account(s) attributable to all
participant contributions and employer contributions (and investment earnings on
such contributions) for all years of the Plan, to waive the right to receive a
lump-sum distribution of such contributions (and investment earnings on such
contributions) (the “Ten-Year Certain Amounts”) at termination of employment as
provided in Section 1 of this Article V, and to receive a distribution of all
Ten-Year Certain Amounts as determined under this Section 2.

 

       The Ten-Year Certain Amounts shall be distributed commencing no later
than two months after the time lump-sum amounts are distributable pursuant to
Section 1 of this Article V, in a series of annual distributions. The
participant will select the number (not to exceed ten) of such annual
distributions. The amount of each annual distribution shall be equal to the
value of the account balance on the distribution date, divided by the number of
annual distributions remaining as of the date the participant’s account is
valued for the annual distribution. The final annual distribution shall include
100% of the value of the participant’s book account(s).

 

       Undistributed Ten-Year Certain Amounts shall remain credited to the
participant’s book account(s) and shall be deemed to be invested in accordance
with the provisions of Section 3 of Article IV. In the event of the death of the
participant prior to distribution of all Ten-Year Certain Amounts, any
undistributed Ten-Year Certain Amounts shall be paid to the participant’s
beneficiary under SunCAP as soon as is administratively feasible.

 

       Notwithstanding the foregoing, the election under the provisions of this
Section 2 of Article V may only be made by a participant who terminated
employment before January 1, 2005.

 

  4  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  3. Acceleration of Payment upon Change in Control

 

  A. Anything to the contrary in this Plan notwithstanding:

 

  (i) At any time, a participant may make an election (a “Change in Control
Election”) to receive, in a single lump sum payment upon the occurrence of a
Change in Control, the value of his book accounts under the Plan as of the
Change in Control. Any Change in Control Election or revocation of an existing
Change in Control Election shall be null and void if a Change in Control occurs
within 12 months after it is made, and the participant’s most recent preceding
Change in Control Election, if timely made and not revoked at least 12 months
before the Change in Control, shall remain in force. Each such election or
revocation shall be made in writing and in conformity with such rules as may be
prescribed by the Plan Administrator.

 

  (ii) If no Change in Control Election is in force upon the occurrence of a
Change in Control, from the date of such Change of Control and for twelve
(12) months thereafter, each participant, whether or not he is still an employee
of the Company, shall have the right to withdraw, in a single lump-sum cash
payment, an amount equal to ninety-five percent (95%) of the value of his book
accounts under the Plan (a “95% Withdrawal”); provided, however, that if this
option is exercised, such participant will forfeit to the Company the remaining
five percent (5%) of the value of his book accounts as of the time of the
withdrawal. Payments pursuant to a 95% Withdrawal shall be made as soon as
practicable, but no later than thirty (30) days after the participant notifies
the Plan Administrator in writing that he is exercising his right to elect a 95%
Withdrawal.

 

  (iii) On or after a Change in Control, no action, including by way of example
and not of limitation, the amendment, suspension or termination of the Plan,
shall be taken which would affect the rights of any participant or the operation
of the Plan with respect to all amounts credited to book accounts on behalf of
participants on the date of the Change in Control.

 

  (iv) The Company shall pay all reasonable legal fees and related expenses
incurred by a participant in seeking to obtain or enforce any payment, benefit
or other right such participant may be entitled to under the Plan after a Change
in Control; provided, however, that the participant shall be required to repay
any such amounts to the Company to the extent a court of competent jurisdiction
issues a final and non-appealable order setting forth the determination that the
position taken by the participant was frivolous or advanced in bad faith.

 

  B. Definitions.

 

       “Change in Control” shall mean the occurrence of any of the following
events:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(a) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (b) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally

 

  5  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section (i), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company, or (4) any acquisition by any entity pursuant
to a transaction that complies with Sections (iii)(a), (iii)(b) and (iii)(c) of
this definition;

 

  (ii) Individuals who, as of September 6, 2001, constitute the Board of
Directors of the Company (the “Board”) (such individuals, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

  (iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (a) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the

 

  6  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  Business Combination, and (c) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  C. The provisions of this Section 3 of Article V apply only to Plan benefits
in pay status on January 1, 2005, and to Plan benefits that would have been
distributed during 2005 but for an election pursuant to Section 5 of Article V.

 

  4. Change in Method of Payment Following Commencement of Distribution or
Payment

 

       After payment or distribution of the value of the participant’s book
account(s) attributable to all participant contributions and employer
contributions (and investment earnings on such contributions) for all years of
the Plan, has commenced, the participant may not change the period of time for
which such amounts are payable. However, the participant may convert installment
payments (i.e., the “Ten-Year Certain Amounts” determined pursuant to Section 2
of this Article V) that commenced prior to January 1, 2005 of amounts credited
to such participant’s book account(s) attributable to all participant
contributions and employer contributions earned and vested prior to January 1,
2005, including investment earnings thereon (which amounts are not deferred
compensation for purposes of Code Section 409A) to a lump sum distribution,
subject to a penalty equal to a five percent (5%) reduction in the balance of
the value of the participant’s book account(s) attributable to all participant
contributions and employer contributions (and investment earnings on such
contributions) for all years of the Plan.

 

  5. Election of Commencement of Distribution

 

       For a participant terminating employment before April 1, 2005, with
respect to amounts credited to such participant’s book account(s) attributable
to all participant contributions and employer contributions earned and vested
prior to January 1, 2005, including investment earnings thereon (which amounts
are not deferred compensation for purposes of Code Section 409A),
notwithstanding the provisions of Sections 1 and 2 of this Article V, at any
time prior to the time a lump-sum distribution is required to be made pursuant
to Section 1 or Section 2 of Article V, the participant may elect to defer
commencement of distribution of benefits under Section 1 of Article V to a date
that is no more than three years after the date of the participant’s termination
of employment. If an election is made under this Section 5, such election may be
changed to a different date within such three-year period, subject to a penalty
equal to a five percent (5%) reduction in the balance of the value of the
participant’s book account(s) attributable to all participant contributions and
employer contributions (and investment earnings on such contributions) for all
years of the Plan.

 

  6. Distribution Upon Income Inclusion Under Section 409A

 

       Upon a final determination that amounts deferred under the Plan are
includible in the gross income of a participant under Code Section 409A, such
amounts shall be distributed to the participant.

 

  7  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  7. Termination and Liquidation of Plan for Certain Participants

 

       Pursuant to Treasury Regulation Section 1.409-3(j)(4)(ix)(B),
notwithstanding any other provision of the Plan to the contrary, there shall be
distributed as a lump sum to each Participant employed by Sunoco Chemicals, Inc.
immediately after the sale of Sunoco Chemicals, Inc. to Braskem America, Inc.
(or any affiliate of Braskem America, Inc. or Braskem, S.A.) in termination and
liquidation of the Participant’s entire interest in the Plan, an amount in cash
equal to 100% of the value of the Participant’s book account(s) attributable to
all participant contributions and employer contributions (and investment
earnings on such contributions), and no contributions shall be made under the
Plan for periods of service for such Participants after the sale. All
distributions under this Section 7 shall be made within 12 months of March 17,
2010. This Section 7 shall be irrevocable.

 

VI. GENERAL PROVISIONS

 

  1. Right to Terminate

 

       This Plan may be terminated at any time by the Company. The Company or
any participating employer may terminate participation in this Plan with respect
to its employees participating in SunCAP. If a participating employer shall
terminate SunCAP with respect to its employees the amounts to their credit in
their book accounts established under this Plan shall be distributed to such
participants in a lump-sum upon a participant’s separation from service in
accordance with Section 1 of Article V.

 

  2. Right to Amend

 

       This Plan may be amended at any time by the Board, except that no such
amendment shall reduce for any participant the amount then credited to his book
account established under this Plan.

 

  3. Nonalienation of Benefits

 

       No right to payment or any other interest under this Plan shall be
assignable or subject to attachment, execution, or levy of any kind.

 

  4. Employment Relationships

 

       Nothing in this Plan shall be construed as giving any employee the right
to be retained in the employ of any participating employer. Each participating
employer in the Plan expressly reserves the right to dismiss any employee at any
time without regard to the effect which such dismissal might have upon him under
the Plan.

 

  5. Plan not Funded

 

       Benefits payable under this Plan shall not be funded and shall be made
out of the general funds of the participating employers.

 

  6. Construction

 

       This Plan shall be construed, administered and enforced according to the
laws of the state of Pennsylvania.

 

  8  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)



--------------------------------------------------------------------------------

  7. Definition

 

       Separation from Service. Notwithstanding any provision of this Plan to
the contrary and pursuant to Treasury Regulation Section 1.409A-1(h)(1)(ii),
where it is reasonable anticipated that there will be a permanent reduction in
the level of bona fide services of the participant after a certain date to 49%
or less of the average level of bona fide services performed by the participant
during the immediately preceding 12 months, such participant shall be treated
for purposes of this Plan as having on such date a termination of employment and
a separation from service wherever the terms “separation from,” “separation from
service for purposes of Code Section 409A,” and “separation from service as
defined in Code Section 409A,” are used in the Plan.

 

  9  

Savings Restoration Plan

Amended & Restated as of March 17, 2010

(including amendments effective July 1, 2010)